Citation Nr: 1532526	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left total knee arthroplasty, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a fracture of the right femur, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the Veteran's claim for an increased rating for residuals of a left total knee arthroplasty (then characterized as traumatic arthritis of the left knee), and residuals of a fracture of the right femur.

This case was previously before the Board in August 2012 and remanded for additional development.  As discussed below, the Board finds that there has been substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons discussed in the remand below, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by severe painful motion or weakness; there is no recurrent subluxation or lateral instability.

2.  The Veteran's right fractured femur has been manifested by limitation of hip range of motion, but is not productive of a moderate or marked hip disability, ankylosis, flexion limited to 30 degrees or more, or extension limited to five degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a left knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5010-5055 (2014).

2.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the right femur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  Prior to initial adjudication of the claim, appropriate notice was provided in a May 2006 letter.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in September 2006, February 2010, and October 2012.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for these conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's increased rating claims were received on April 28, 2006.  Therefore, the period on appeal is from April 27, 2005.

Residuals of a Left Total Knee Arthropasty

The Veteran's service-connected residuals of a left total knee arthroplasty are rated as 30 percent disabling under Diagnostic Codes 5010-5055.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent rating is warranted for 1 year following implantation of prosthesis in the case of prosthetic replacement of knee joint.  Note (1) states that the 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Note (2) states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  Following a total rating for 1 year, a 30 percent rating is the minimum rating for knee replacement (prosthesis) and a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71 , Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation. See 38 C.F.R. § 4,71a , Diagnostic Code 5003.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a , Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

After reviewing the evidence of record, the Board finds that the 30 percent disability rating assigned contemplates any total knee replacement residuals such as pain, limitation of motion, or weakness.  A 60 percent rating is not warranted as chronic residuals consisting of severe painful motion or weakness in the affected extremity have not been shown. 

Based on the objective findings reflected in the evidence of record, a disability rating in excess of 30 percent is not warranted pursuant to Diagnostic Codes 5260 and 5261.  The evidence does not show that the Veteran's left knee had flexion limited to 15 degrees or extension limited to 20 degrees or more.  An August 2006 VA examination report reflects that the Veteran's left knee had flexion of 140 degrees and extension of 0 degrees.  The VA examiner found the Veteran's left knee function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A February 2010 VA examination report reflects that the left knee had flexion of 0 to 110 degrees and normal extension of 0 degrees.  There was no objective evidence of pain with active motion on the left side.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  At the May 2012 Board hearing, the Veteran stated that at the February 2010 VA examination, the examiner forced his knee to a wider range of motion.  See Board hearing transcript (Tr.) at 5.  However, the Veteran's October 2012 VA examination report results were similar to later examination reports.  A March 2011 VA examination report reflects that the Veteran's knees flexed to 120 degrees and fully extended.  Repeat flexion and extension of the knees both actively and passively produced no indication of pain, weakness or fatigue.  An October 2012 VA examination report reflects that the left knee had flexion to 110 degrees with objective evidence of painful motion at 110 degrees.  Left knee extension ended at 0 degrees and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test range of motion in the left knee was 110 degrees flexion and 0 degrees extension.  There was no additional limitation in range of motion or functional loss of the left knee following repetitive-use testing.  As such range of motion findings amount to noncompensable flexion or extension, higher ratings are not warranted under Diagnostic Code 5260 or 5261, the limitation of motion criteria, even considering factors such as pain and weakness.  

The evidence also fails to show that the Veteran has instability of the left knee.  The August 2006 VA examination report reflects that the anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test of the left knee were within normal limits.  The February 2010 VA examiner found there was no instability of the left knee or weakness of the left knee joint prosthesis.  The March 2011 VA examination report noted that lateral and medial stress on the knees showed no laxity at the lateral or medial collateral ligaments.  He had a negative anterior and posterior drawer sign indicating a stable total knee replacement.  The October 2012 VA examination report noted that joint stability of the left knee was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Thus, a separate rating pursuant to Diagnostic Code 5257 would not be appropriate.

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed. 

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement under 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 206 -07.  The August 2006 examiner noted the Veteran had pain after standing for a few hours.  The February 2010 VA examination report reflects that the Veteran had knee symptoms of pain, but no stiffness, weakness, incoordination, decreased speed to joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups.  The Veteran was unable to stand for more than a few minutes.  He was able to walk 1/4 miles.  He reported intermittent use of a cane.  An October 2012 statement from a private physician indicates the Veteran has been treated for chronic pain in the knees.  Private treatment records from June 2009 to June 2012 reflect that the Veteran consistently reported having pain in his knees.  The October 2012 VA examination report indicates that the Veteran reported that prolonged standing or walking aggravated his knees.  He could not kneel or squat.  Stairs and ladders were very difficult.  He got occasional swelling in both knees.  He took vicoprofen on a daily basis for pain control.  The Veteran did not report that flare-ups impacted the function of the knee or lower leg.  The VA examiner found the Veteran's left knee function loss included pain on movement and interference with sitting, standing and weight-bearing.  

These factors have been taken into consideration in awarding a 30 percent disability evaluation pursuant to Diagnostic Code 5055.  The February 2010 VA examiner specifically found that the Veteran's left knee replacement had no evidence of loosening and was mildly symptomatic.  The examiner found the Veteran's service-connected left knee and right femur disabilities had a mild impact on chores, shopping, exercise and recreation, prevented sports, and had no effect on traveling.  The October 2012 examiner found the Veteran's left knee had intermediate degrees of residual weakness, pain or limitation.  While the Board acknowledges that the Veteran experiences pain and loss of movement, on repetitive range of motion testing his range of motion still remained noncompensable.  Additionally, the evidence does not show that the Veteran had chronic residuals consisting of severe painful motion or weakness in the left knee.

The Veteran has a scar as a result of his left knee replacement surgery.  However, the Board finds that a separate rating is not warranted for the scar.  The February 2010 VA examiner noted that the left knee had a well healed scar in the mid patellar area.  The March 2011 VA examination report noted that the Veteran had a 17 cm anterior scar on the knee which was well healed, nontender and not adherent to subcutaneous structures.  The October 2012 VA examination report reflects that the Veteran had a left knee scar related to his service-connected left knee disability that was not painful and/or unstable or of a total area greater than 39 square centimeters.  As the scar is not painful and not greater than 39 square centimeters, a separate rating is not warranted.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 (2014). 

In conclusion, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's left knee disability at any point during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of a Fracture of the Right Femur

The Veteran asserts that his service-connected residuals of a fracture of the right femur warrant a rating in excess of 10 percent.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The Veteran's claim on appeal involves residuals of a fracture of the right femur.  Diagnostic Codes 5250 through 5255 address disabilities of the hip and thigh, and are potentially applicable, as the Veteran has a service-connected right femur disability.  The Veteran is rated under Diagnostic Code 5255.

Diagnostic Code 5255 provides disability ratings for various impairments of the femur, assigning a 10 percent rating for malunion of the femur with slight knee or hip disability, a 20 percent rating for malunion of the femur with moderate knee or hip disability, and a 30 percent rating for malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71(a) , Diagnostic Code 5255.  A 60 percent evaluation is assigned for fracture of the surgical neck with false joint, or for impairment with nonunion but without loose motion and with weight bearing preserved with the aid of a brace.  Id.  Additionally, an 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  Id.

Under Diagnostic Code 5251, which addresses extension, a 10 percent rating is warranted when thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71(a) , Diagnostic Code 5251.

Under Diagnostic Code 5252, which addresses flexion, a 10 percent rating is assigned when thigh flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees, a 30 percent rating is assigned when flexion is limited to 20 degrees, and a 40 percent rating is assigned when flexion is limited to 10 degrees.  38 C.F.R. § 4.71(a) , Diagnostic Code 5252.

Diagnostic Code 5253 addresses limitations on abduction and adduction of the hip.  Under Diagnostic Code 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees, a 10 percent rating is warranted for limitation of adduction with the inability to cross legs, and a 10 percent rating is warranted for limitation of rotation with the inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71(a) , Diagnostic Code 5253.

Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip, and DC 5250 provides ratings ranging from 60 percent to 90 percent for hip ankylosis.  38 C.F.R. § 4.71(a), Diagnostic Code 5250, 5254.

Based on a review of the evidence, the Board finds that the Veteran's right femur disability has no more than slight knee or hip disability symptoms.

A September 2006 VA examination report indicates that the Veteran described having pain in the right femur 3 times per week for 2 hours.  The pain was aching in nature.  The Veteran described it has being at a pain level of 7.  On examination, the Veteran's posture was within normal limits.  Gait was within normal limits and he did not require an assistive device for ambulation.  

The September 2006 VA examination report reflects that the right hip had flexion of 125 degrees with pain occurring at 125 degrees.  The Veteran's right hip had extension of 30 degrees and adduction of 25 degrees with pain at 25 degrees.  The right hip had abduction of 45 degrees with pain at 45 degrees.  The right hip had external rotation of 60 degrees and internal rotation of 40 degrees.  The examiner noted that on the right, the joint function is additionally limited by pain after repetitive use.  The joint function on the right was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner noted that the effect of the Veteran's condition on the Veteran's daily activity was pain after standing for a few hours.  A September 2006 X-ray report indicates there was moderate trabecular irregularity and old periosteal reaction seen involving the midshaft of the femur.  There appeared to be questionable soft tissue swelling present about the area.

A February 2010 VA examination report reflects that the Veteran reported having intermittent right hip pain when he walked.  A February 2010 X-ray report indicates the Veteran's soft tissues were unremarkable.  In a February 2010 addendum, the examiner noted that the Veteran had mild tenderness in the right hip but no appreciated crepitus or deformity in hip or femur.  There was no objective evidence of pain during the examination or following repetitive motion.  The Veteran's right hip had full range of motion: flexion of 0 to 125, extension of 0 to 30, and abduction of 0 to 45.  

In an October 2012 VA examination report, the examiner noted that the Veteran reported the Veteran had hip pain with any prolonged standing.  Stairs or ladders caused increased pain and discomfort in the hip.  Other than medication he had not had any further treatment for the hip joint.  The Veteran did not report that flare-ups impacted the function of the hip and/or thigh.  

On examination, the Veteran had right hip flexion ending at 110 degrees with objective evidence of painful motion beginning at 110 degrees.  The Veteran had right hip extension of 0 degrees with no objective evidence of painful motion.  Abduction was lost beyond 10 degrees.  Adduction was limited such that the Veteran could not cross his legs.  Rotation was limited such that the Veteran could toe-out more than 15 degrees.  The right hip had post-test flexion ending at 110 degrees and post-test extension ending at 0 degrees.  Post-test abduction was lost beyond 10 degrees, adduction was limited such that the Veteran could not cross his legs and post-test rotation was limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The Veteran had functional impairment in the form of less movement than normal, pain on movement and interference with sitting, standing and or weight-bearing in the right hip.

The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the right hip.  Muscle strength testing was normal 5/5 on hip flexion, hip abduction and hip extension.  The Veteran did not have ankyloses of the hip joint.  The examiner noted the Veteran had leg length discrepancy.  The right leg was 89 cm and the left leg 91.5 cm.  The VA examiner stated that the leg length difference on the right was a residual of arthroscopic or other hip surgery.  The examiner noted that heterotopic bone formation about the right hip was due to injury and surgery.  The Veteran had a scar due to the femur disability, but it was not painful and/or unstable and did not have a total area greater than 39 square cm.  The Veteran did not use an assistive device.  The VA examiner found the Veteran's right femur disability did not impact the Veteran's ability to work.  The examiner stated that the Veteran retired partly due to limitations of standing and walking for an 8 hour period and he was eligible due to time on the job.

In a February 2013 rating decision, the Appeals Management Center (AMC) granted service connection for the right hip, limited adduction, secondary to fracture of the right femur with an evaluation of  percent effective October 2, 2012.  The rating decision reflects that the 20 percent rating was granted for abduction of the thigh lost beyond 10 degrees under Diagnostic Code 5253.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right femur disability.  Under Diagnostic Code 5255, a rating of 20 percent is warranted for malunion of the femur with moderate knee or hip disability.  The evidence does not show that the Veteran had a moderate or marked knee or hip disability.  The September 2006 VA examination report indicates the Veteran described having pain in the right femur 3 times per week for 2 hours.  The September 2006 VA examination report indicates the Veteran's right hip had flexion of 125 degrees.  Joint function was additionally limited by pain after repetitive use.  However, the joint function on the right was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The VA examiner noted that the effect of the Veteran's condition on his daily activity was pain after standing for a few hours.  The February 2010 VA examination report reflects that the Veteran reported having intermittent right hip pain when he walked.  In a February 2010 addendum, the examiner noted that the Veteran had mild tenderness in the right hip but no appreciated crepitus or deformity in hip or femur.  There was no objective evidence of pain during the examination or following repetitive motion.  The October 3012 VA examiner noted that the Veteran reported the Veteran had hip pain with any prolonged standing.  The Veteran did not report that flare-ups impacted the function of the hip and/or thigh.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the right hip.  Muscle strength testing was normal on hip flexion, hip abduction and hip extension.  

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  As noted above, under Diagnostic Code 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees.  Although the October 2, 2012 VA examination report indicates the Veteran's right hip had abduction with motion lost beyond 10 degrees, the Veteran is separately rated for that symptom under his service-connected right hip disability.  To avoid pyramiding, the Veteran cannot receive a higher rating for his right femur disability for the same symptom.

Additionally, the evidence does not show the Veteran had thigh extension limited to 5 degrees or flexion limited to 30 degrees or less.  The September 2006 VA examination report indicates the Veteran's right hip had flexion of 125 degrees with pain occurring at 125 degrees and extension of 30 degrees.  The examiner noted that on the right, the joint function is additionally limited by pain after repetitive use.  The joint function on the right was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  On examination in February 2010, there was no objective evidence of pain during the examination or following repetitive motion.  The Veteran's right hip had full range of motion: flexion of 0 to 125, extension of 0 to 30, and abduction of 0 to 45.  In October 2012, the Veteran had right hip flexion ending at 110 degrees with objective evidence of painful motion beginning at 110 degrees.  The Veteran had right hip extension of 0 degrees with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The Veteran did not report any flare-ups that impacted the function of the hip and thigh.  The Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement under 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 206 -07.  However, the evidence does not show that the Veteran had flare-ups or decreased flexion warranting a rating in excess of 10 percent following repetitive-use.  Even with consideration of functional loss, the criteria for a higher rating under Diagnostic Code 5251 or 5252 are not met.

The evidence of record fails to show a flail joint of the hip or right hip ankyloses.  Accordingly, separate ratings are not warranted under Diagnostic Codes 5250 or 5254.  38 C.F.R. § 4.71(a) , Diagnostic Codes 5250, 5254.

The September 2006 VA examiner noted that the Veteran had a scar of the right buttock that was 5 cm x 1 cm.  He had a scar on the right lateral thigh that was 20 cm x 0.5 cm.  Both scars were nontender.  As the scar is not painful and not greater than 39 square centimeters, a separate rating for a scar is not warranted.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 (2014). 

In consideration of the above evidence, the Board finds that there is no basis for an assignment of a higher rating in excess of 10 percent under the applicable Diagnostic Codes, or for a separate rating.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected left total knee arthroplasty and fractured right femur disabilities.  The evidence shows pain on range of motion of the right femur and left knee, with no compensable measurements as to restriction of motion, or instability of the left knee.  The Veteran's 10 percent rating under Diagnostic Code 5010-5055, 5255 and 38 C.F.R. §§ 4.40 , 4.45, and 4.59 for pain on range of motion accurately contemplates this symptomatology.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.


ORDER

Entitlement to an increased rating for residuals of a left total knee arthroplasty, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for residuals of a fracture of the right femur, currently evaluated as 10 percent disabling, is denied.


REMAND

A TDIU is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  In the October 2012 hip VA examination report, the examiner stated that the Veteran "retired partly due to limitations of standing and walking for an eight hour period."  The evidence raises the issue of a TDIU. 

The Board finds that additional development is necessary prior to adjudication of the claim.  In a February 2013 rating decision, the Veteran was granted entitlement to service connection for right knee arthroplasty and right hip, limited adduction.  There is no opinion in the claims file fully addressing the functional impairment caused solely by the Veteran's service-connected disabilities.  Accordingly, the claim should be remanded for an opinion addressing the combined functional impairment of the disabilities. 

Additionally, as the Veteran has not received specific notice of the elements of a TDIU claim, he should be sent such notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the elements of a TDIU claim.

2.  Provide the claims file to a VA clinician of appropriate expertise to obtain an opinion addressing the functional impairment caused solely by the Veteran's service-connected disabilities.

If the VA clinician determines that an examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


